DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections

Claims 12 and 17 are objected to because of the following informalities:  the claims recite a “variable-sized mark” and a “variable-sized alignment mark” to reference the same feature in each respective claim.  For clarity, the feature should be referenced by a single term in these respective claims.  Appropriate correction is required.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lahr et al. (hereinafter “Lahr” US 9,891,705) in view of Miller (US 2016 / 0252352).

As pertaining to Claim 1, Lahr discloses (see Fig. 1 and Fig. 2) a tracking system (100) for use with a head mounted display (102) on a watercraft (i.e., a seagoing vehicle; see Col. 4, Ln. 17-20, Ln. 28-32, and Ln. 60-67 through Col. 5, Ln. 1-3), the tracking system (100) comprising (see Col. 4, Ln. 40-43 and Ln. 48-59):
optical tracking circuitry (114) to determine first tracking information (i.e., platform-referenced head tracking information) of the head mounted display (102) using optical tracking means (i.e., an optical head tracker incorporated into platform-referenced head tracker (110)), the optical tracking means (see (114)) including an optical tracking mark (i.e., optical markers in a fiducial pattern; see Col. 5, Ln. 26-50 and Col. 6, Ln. 4-10);
circuitry (118) to determine second tracking information (i.e., platform position/orientation/pose tracking information) of the head mounted display (102) using at least one tracking means (i.e., an inertial reference system) of a set of tracking 
correction circuitry (112) to determine an updated tracking information (i.e., head tracking information) of the head mounted display (102) based on the first tracking information (see (114)) and the second tracking information (see (118); and see Col. 7, Ln. 44-67 through Col. 8, Ln. 1-10).

While Lahr suggests that the circuitry (118) to determine the second tracking information associated with platform position/orientation/pose is a non-optical circuitry corresponding to an inertial reference sensing system of the watercraft, Lahr does not explicitly disclose the details of the circuitry (118).  That is, Lahr does not explicitly disclose that the circuitry (118) is a non-optical circuitry using at least one non-optical tracking means.  Further, in this regard, Lahr does not explicitly disclose that the tracking system (100) is configured to select the at least one non-optical tracking means of the set of non-optical tracking means based on a location of the head mounted display.
However, in the same field of endeavor and in the same manner suggested by Lahr, Miller discloses (see Fig. 1, Fig. 3, and Fig. 4) a tracking system (see (100) in Fig. 1; and see Page 2, Para. [0022]-[0024] and [0027]; and Page 3, Para. [0029]-[0030]) for use with a head mounted display (see (120) in Fig. 1 and Fig. 3) on a moving vehicle platform (see (301) in Fig. 3, corresponding to the watercraft disclosed by Lahr), wherein the tracking system (100) includes a first tracking circuitry (103) to determine first tracking information, corresponding to platform-referenced head 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lahr with the teachings of Miller in order to provide a circuitry and sensor configuration that improves the tracking accuracy of the tracking system by mounting multiple reference sensors on the watercraft of Lahr at various locations throughout the watercraft, as suggested by Miller, such that the correction circuitry can determine updated tracking information of the head mounted display with little or no user-interaction while allowing the user to freely move about the moving platform, thereby improving the transportability and/or portability of the head mounted display throughout watercraft.

As pertaining to Claim 2, Miller discloses (see Fig. 1, Fig. 3, and Fig. 4) that the set of non-optical tracking means (see (102) corresponding to platform position/orientation/pose tracking means) comprises a plurality of disjoint sets of inertial sensors (see (102B, 102C), for example, in Fig. 3) located on the watercraft (see train (301) corresponding to the watercraft of Lahr), each individual set (again, see (102B, 102C)) comprising at least one inertial sensor (i.e., inertial reference sensor, such as an 

As pertaining to Claim 3, Lahr discloses (see Fig. 1 and Fig. 2) that the optical tracking means (see (114) corresponding to an optical head tracker incorporated into platform-referenced head tracker (110)) comprises at least one size-variable optical tracking mark (i.e., at least one optical marker in the fiducial pattern), a physical size and configuration of the variable-sized alignment mark (i.e., optical marker in the fiducial pattern) is based on the location of the head mounted display (102; see Col. 5, Ln. 26-50 and Col. 6, Ln. 4-10; and note that the size of the optical tracking mark is based on a physical size of the head mounted display as well as its location/orientation relative to the optical sensor).

As pertaining to Claim 4, Lahr discloses (see Fig. 1 and Fig. 2) that the optical tracking means (see (114) corresponding to an optical head tracker incorporated into platform-referenced head tracker (110)) comprises at least one light source (again, see Col. 5, Ln. 26-50).

As pertaining to Claim 5, Lahr discloses (see Fig. 1 and Fig. 2) that the at least one light source comprises a light emitting diode (again, see Col. 5, Ln. 26-50).

As pertaining to Claim 6, Miller discloses (see Fig. 1, Fig. 3, and Fig. 4) that the non-optical circuity (see (102) corresponding to platform position/orientation/pose tracking circuitry) is configured to adapt the determination of the second tracking information (i.e., the information corresponding to the platform position/orientation/pose tracking information) based on an estimate of physical deformation (i.e., location/orientation/pose and/or acceleration/movement of the platform, corresponding to the watercraft of Lahr) at the location of the head mounted display (120; see Page 3, Para. [0037] and Page 4 through Page 5, Para. [0046]-[0049] and [0054]-[0055]).

As pertaining to Claim 7, Miller discloses (see Fig. 1, Fig. 3, and Fig. 4) that the estimate of physical deformation (i.e., location/orientation/pose and/or acceleration/movement of the platform, corresponding to the watercraft of Lahr) is based upon non-optical tracking means (see (102B, 102C), for example, in Fig. 3) at at least two separate locations (again,  see Page 3, Para. [0037] and Page 4 through Page 5, Para. [0046]-[0049] and [0054]-[0055]).

As pertaining to Claim 9, Lahr discloses (see Fig. 1 and Fig. 2) a watercraft (i.e., a seagoing vehicle) comprising the tracking system (100) of claim 1 (see Col. 4, Ln. 17-20, Ln. 28-32, and Ln. 60-67 through Col. 5, Ln. 1-3).

As pertaining to Claim 10, Lahr discloses (see Fig. 1 and Fig. 2) a method for use with a tracking system (100), the tracking system (100) for use with a head mounted display (102) on a watercraft (i.e., a seagoing vehicle; see Col. 4, Ln. 17-20, Ln. 28-32, and Ln. 60-67 through Col. 5, Ln. 1-3), the method comprising (see Col. 4, Ln. 40-43 and Ln. 48-59):
determining (see (114)) first tracking information (i.e., platform-referenced head tracking information) of a head mounted display (102) based on optical tracking means (i.e., an optical head tracker incorporated into platform-referenced head tracker (110)), the optical tracking means (see (114)) including an optical tracking mark (i.e., optical markers in a fiducial pattern; see Col. 5, Ln. 26-50 and Col. 6, Ln. 4-10);
determining (see (118)) second tracking information (i.e., platform position/orientation/pose tracking information) of the head mounted display (102) based on at least one tracking means (i.e., an inertial reference system) of a set of tracking means (i.e., inertial reference systems), the at least one tracking means (see (118)) including a sensor (i.e., an inertial sensor; see Col. 4, Ln. 50-59); and
determining (see (112)) an updated tracking information (i.e., head tracking information) of the head mounted display (102) based on the first tracking information (see (114)) and the second tracking information (see (118); and see Col. 7, Ln. 44-67 through Col. 8, Ln. 1-10).

While Lahr suggests that the circuitry (118) to determine the second tracking information associated with platform position/orientation/pose is a non-optical circuitry corresponding to an inertial reference sensing system of the watercraft, Lahr does not 
However, in the same field of endeavor and in the same manner suggested by Lahr, Miller discloses (see Fig. 1, Fig. 3, and Fig. 4) a tracking system (see (100) in Fig. 1; and see Page 2, Para. [0022]-[0024] and [0027]; and Page 3, Para. [0029]-[0030]) for use with a head mounted display (see (120) in Fig. 1 and Fig. 3) on a moving vehicle platform (see (301) in Fig. 3, corresponding to the watercraft disclosed by Lahr), wherein the tracking system (100) includes a first tracking circuitry (103) to determine first tracking information, corresponding to platform-referenced head tracking information, of the head mounted display (120) along with second tracking circuitry (102) to determine second tracking information, corresponding to platform position/orientation/pose tracking information, of the head mounted display (120) using at least one tracking means (i.e., an inertial reference system; see Page 3, Para. [0036]-[0037] and Page 4, Para. [0043]-[0044]).  In this regard, Miller discloses that the second tracking circuitry (102) to determine the second tracking information corresponding to the platform position/orientation/pose tracking information is a non-optical circuitry (i.e., an inertial reference circuitry; again, see Page 3, Para. [0037]) using at least one non-optical tracking means (i.e., an inertial sensor) of a set of non-optical tracking means (i.e., a set of inertial sensors; see (102) in Fig. 3), wherein 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lahr with the teachings of Miller in order to provide a circuitry and sensor configuration that improves 

As pertaining to Claim 11, Miller discloses (see Fig. 1, Fig. 3, and Fig. 4) that the set of non-optical tracking means (see (102) corresponding to platform position/orientation/pose tracking means) comprises a plurality of disjoint sets of inertial sensors (see (102B, 102C), for example, in Fig. 3) located on the watercraft (see train (301) corresponding to the watercraft of Lahr), each individual disjoint set (again, see (102B, 102C)) comprising at least one inertial sensor (i.e., inertial reference sensor, such as an accelerometer; see Page 3, Para. [0037]), each disjoint set located in one or more separate locations of the watercraft (see Fig. 3), and selecting the at least one non-optical tracking means (see (102) corresponding to platform position/orientation/pose tracking means) comprises selecting one of the plurality of disjoint sets of inertial sensors (see (102B, 102C)) based on the location of the head mounted display (120; again, see Page 4 through Page 5, Para. [0046]-[0049] and [0054]-[0055]).

As pertaining to Claim 12, Lahr discloses (see Fig. 1 and Fig. 2) that the optical tracking means (see (114) corresponding to an optical head tracker incorporated into 

As pertaining to Claim 13, Miller discloses (see Fig. 1, Fig. 3, and Fig. 4) that determining the second tracking information (i.e., the information corresponding to the platform position/orientation/pose tracking information) is based on an estimate of physical deformation (i.e., location/orientation/pose and/or acceleration/movement of the platform, corresponding to the watercraft of Lahr) at the location of the head mounted display (120; see Page 3, Para. [0037] and Page 4 through Page 5, Para. [0046]-[0049] and [0054]-[0055]).

As pertaining to Claim 14, Miller discloses (see Fig. 1, Fig. 3, and Fig. 4) that the estimate of physical deformation (i.e., location/orientation/pose and/or acceleration/movement of the platform, corresponding to the watercraft of Lahr) is based upon non-optical tracking means (see (102B, 102C), for example, in Fig. 3) at at least two separate locations (again,  see Page 3, Para. [0037] and Page 4 through Page 5, Para. [0046]-[0049] and [0054]-[0055]).

As pertaining to Claim 15, Lahr discloses (see Fig. 1 and Fig. 2) a non-transitory machine readable medium (i.e., a computer and/or processor or set of processors) comprising instructions (i.e., programming), that when executed by one or more processors, cause a process to be carried out for use with a tracking system (100), the tracking system (100) for use with a head mounted display (102) on a watercraft (i.e., a seagoing vehicle; see Col. 4, Ln. 17-20, Ln. 28-32, and Ln. 60-67 through Col. 5, Ln. 1-3), the process comprising (see Col. 4, Ln. 40-43 and Ln. 48-59):
determining (see (114)) first tracking information (i.e., platform-referenced head tracking information) of a head mounted display (102) based on optical tracking mark (i.e., optical markers in a fiducial pattern; see Col. 5, Ln. 26-50 and Col. 6, Ln. 4-10);
determining (see (118)) second tracking information (i.e., platform position/orientation/pose tracking information) of the head mounted display (102) based on at least one tracking sensor (i.e., an inertial reference sensor; see Col. 4, Ln. 50-59); and
determining (see (112)) an updated tracking information (i.e., head tracking information) of the head mounted display (102) based on the first tracking information (see (114)) and the second tracking information (see (118); and see Col. 7, Ln. 44-67 through Col. 8, Ln. 1-10).

While Lahr suggests that the circuitry (118) to determine the second tracking information associated with platform position/orientation/pose is a non-optical circuitry corresponding to an inertial reference sensing system of the watercraft, Lahr does not explicitly disclose the details of the circuitry (118).  That is, Lahr does not explicitly 
However, in the same field of endeavor and in the same manner suggested by Lahr, Miller discloses (see Fig. 1, Fig. 3, and Fig. 4) a tracking system (see (100) in Fig. 1; and see Page 2, Para. [0022]-[0024] and [0027]; and Page 3, Para. [0029]-[0030]) for use with a head mounted display (see (120) in Fig. 1 and Fig. 3) on a moving vehicle platform (see (301) in Fig. 3, corresponding to the watercraft disclosed by Lahr), wherein the tracking system (100) includes a first tracking circuitry (103) to determine first tracking information, corresponding to platform-referenced head tracking information, of the head mounted display (120) along with second tracking circuitry (102) to determine second tracking information, corresponding to platform position/orientation/pose tracking information, of the head mounted display (120) using at least one tracking means (i.e., an inertial reference system; see Page 3, Para. [0036]-[0037] and Page 4, Para. [0043]-[0044]).  In this regard, Miller discloses that the second tracking circuitry (102) to determine the second tracking information corresponding to the platform position/orientation/pose tracking information is a non-optical circuitry (i.e., an inertial reference circuitry; again, see Page 3, Para. [0037]) using at least one non-optical tracking means (i.e., an inertial sensor) of a set of non-optical tracking means (i.e., a set of inertial sensors; see (102) in Fig. 3), wherein tracking system (100) is configured to select the at least one non-optical tracking means 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lahr with the teachings of Miller in order to provide a circuitry and sensor configuration that improves the tracking accuracy of the tracking system by mounting multiple reference sensors on 

As pertaining to Claim 16, Miller discloses (see Fig. 1, Fig. 3, and Fig. 4) that the set of non-optical tracking sensors (see (102) corresponding to platform position/orientation/pose tracking means) includes a plurality of disjoint sets of inertial sensors (see (102B, 102C), for example, in Fig. 3) located on the watercraft (see train (301) corresponding to the watercraft of Lahr), each individual disjoint set (again, see (102B, 102C)) including at least one inertial sensor (i.e., inertial reference sensor, such as an accelerometer; see Page 3, Para. [0037]), each disjoint set located in a separate location of the watercraft (see Fig. 3), and selecting the at least one non-optical tracking sensor (see (102) corresponding to platform position/orientation/pose tracking means) includes selecting one of the plurality of disjoint sets of inertial sensors (see (102B, 102C)) based on the location of the head mounted display (120; again, see Page 4 through Page 5, Para. [0046]-[0049] and [0054]-[0055]).

As pertaining to Claim 17, Lahr discloses (see Fig. 1 and Fig. 2) that the optical tracking mark (see (114) corresponding to an optical head tracker incorporated into platform-referenced head tracker (110)) comprises at least one variable-sized mark (i.e., at least one optical marker in the fiducial pattern), a size and configuration of the 

As pertaining to Claim 18, Miller discloses (see Fig. 1, Fig. 3, and Fig. 4) that determining the second tracking information (i.e., the information corresponding to the platform position/orientation/pose tracking information) is based on an estimate of physical deformation (i.e., location/orientation/pose and/or acceleration/movement of the platform, corresponding to the watercraft of Lahr) at the location of the head mounted display (120; see Page 3, Para. [0037] and Page 4 through Page 5, Para. [0046]-[0049] and [0054]-[0055]).

As pertaining to Claim 19, Miller discloses (see Fig. 1, Fig. 3, and Fig. 4) that the set of non-optical tracking sensors (see (102) corresponding to platform position/orientation/pose tracking means) includes a first non-optical tracking sensor (see (102B), for example) at a first location and a second non-optical tracking sensor (see (102C), for example) at a second location, and the estimate of physical deformation (i.e., location/orientation/pose and/or acceleration/movement of the platform, corresponding to the watercraft of Lahr) is based upon first and second non-optical tracking sensors (see (102B, 102C); and again, see Page 3, Para. [0037] and Page 4 through Page 5, Para. [0046]-[0049] and [0054]-[0055]).

As pertaining to Claim 20, Lahr discloses (see Fig. 1 and Fig. 2) a watercraft (i.e., a seagoing vehicle) comprising the non-transitory machine readable medium of claim 15 (see Col. 4, Ln. 17-20, Ln. 28-32, and Ln. 60-67 through Col. 5, Ln. 1-3).


Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lahr in view of Miller and further in view of Tokubo et al. (hereinafter “Tokubo” US 2017 / 0045941).

As pertaining to Claim 8, neither Lahr nor Miller explicitly discloses that the tracking system further comprises gaze prediction circuitry.
However, in the same field of endeavor, Tokubo discloses a means of implementing head tracking and gaze prediction in a head mounted display device in order to accomplish a richer interactive experience in an immersive environment in which graphical data is dependent upon a user’s field of view while allowing for the user’s freedom of movement within the environment (see Page 1, Para. [0010]-[0013]).  To this end, Tokubo discloses (see Fig. 14, for example) a tracking system that utilizes head tracking in order to support gaze prediction circuitry for the purposes of providing prioritized rendering of graphical data based on the user’s predicted gaze, thereby allowing the user freedom of movement and efficient rendering of graphical display based on the user’s field of view (see Para. [0172]-[0173]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lahr and Miller with the teachings of Tokubo, such that the tracking system comprises gaze prediction .


Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 2 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 10, and 11 of copending Application No. 17/296,631 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because Claims 1, 10, and 11 of the reference application entirely overlap the scope of Claims 1 and 2 of the instant application.



Claims 1 and 2 of Instant Application
Claims 1, 10, and 11 of 17/296,631

















1.  A tracking system for use with a head mounted display on a watercraft, the tracking system comprising:





optical tracking circuitry to determine first tracking information of the head mounted display using optical tracking means, the optical tracking means including an optical tracking mark;

non-optical circuitry to determine second tracking information of the head mounted display using at least one non-optical tracking means of a set of non-optical tracking means, the at least one non-optical tracking means including a sensor; and

correction circuitry to determine an updated tracking information of the head mounted display based on the first tracking information and the second tracking information;


wherein the tracking system is configured to select the at least one non-optical tracking means of the set of non-optical tracking means based on a location of the head mounted display.

2.  The tracking system according to claim 1, wherein the set of non-optical tracking means comprises a plurality of disjoint sets of inertial sensors located on the watercraft, each individual set comprising at least one inertial sensor, each disjoint set located in one or more separate locations of the watercraft, wherein the tracking system is configured to select one of the plurality of disjoint sets of inertial sensors for use in determining the second tracking information based on the location of the head mounted display.


circuitry to determine orientation information of the head mounted display system relative to the watercraft; and

a display configured to superimpose graphical information over objects in a field of view of at least one eye of a user of the head mounted display system, the graphical information based on sensor data and the orientation information, the sensor data provided by at least one data source associated with the watercraft.

10.  The system according to claim 1, wherein the circuitry to determine orientation information of the head mounted display system relative to the watercraft comprises a tracking system, the tracking system including:

optical tracking circuitry to determine first tracking information of the head mounted display system;



non-optical circuitry to determine second tracking information of the head mounted display system; and





correction circuitry to determine an updated tracking information of the head mounted display system based on the first tracking information and the second tracking information.

11.  The system according to claim 10, wherein the non-optical tracking circuitry determines the second tracking information using a plurality of disjoint sets of inertial sensors located on the watercraft, each individual set comprising at least one inertial sensor, each set located in one or more separate locations of the watercraft, wherein selection of which of the plurality of sets of inertial sensors to use to determine the second tracking information is based on a location of the head mounted display system.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON M MANDEVILLE whose telephone number is (571)270-3136. The examiner can normally be reached Mon - Fri 7:30AM-4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JASON M MANDEVILLE/
Primary Examiner, Art Unit 2622